222 F.2d 358
Yetta STEIN, individually and as Administratrix of the Estate of Benjamin Stein, deceased, Appellant,v.UNITED STATES of America, Appellee.
No. 269.
Docket 23105.
United States Court of Appeals Second Circuit.
Argued April 20, 1955.
Decided May 11, 1955.

Appeal from an order dismissing, after trial, a complaint brought by the widow and executrix of the decedent under the Federal Tort Claims Act, 28 U. S.C. §§ 1346(b), 2671 et seq., for the death of her husband while on the premises of the Brooklyn Navy Yard. Decedent had been a bakery-truck driver driving down a pier of the Brooklyn Navy Yard to deliver bread to a naval vessel when the brakes of his truck failed him and the truck rolled into the water. The trial judge found that there was no negligence on the part of the government.
Harry H. Lipsig, New York City (Joseph N. Friedman, New York City, of counsel), for appellant.
Leonard P. Moore, Brooklyn, N. Y. (Arthur D. Hickerson, Brooklyn, N. Y., of counsel), for appellee.
Before FRANK, MEDINA and HINCKS, Circuit Judges.
PER CURIAM.


1
The trial judge found that the pier from which the decedent drove to his death was properly constructed and properly maintained at the time of the accident, and the evidence amply supports his findings.


2
Affirmed.